Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 2/8/2021. 

Claims Stand Withdrawn with Traverse
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2021.

Answer to Arguments with Traverse
Applicant's election with traverse of claims 1-16, 23 in the reply filed on 2/8/2021 is acknowledged.  The traversal is on the following grounds: 
Argument: Applicants argue that as stated by the M.P.E.P., with respect to claims in an international application, "Unity of invention [under PCT Rules 13 .1 and 13 .2] exists only when there is a technical relationship among the claimed inventions involving one or more special technical features." Id. "The term 'special technical features' is defined as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art." Id. "Whether or not any particular technical feature makes a 'contribution' over the prior art, and therefore constitutes a 
Group I: Independent claim 1:
detecting, . . . based on the first information corresponding to the ITS station and based on second information provided by a cellular network relating to the ITS station, misbehavior of the ITS station, the second information including location information acquired by the cellular network.
Group II: Independent claim 17:
an indication of misbehavior of an intelligent transport system (ITS) station, the indication based on first information relating to the ITS station and second information provided by a cellular network relating to the ITS station, the second information including location information acquired by the cellular network.
The Restriction Requirement improperly identified "at least one processor" as being the shared technical feature of the two groups. 1/8/2021 Restriction Requirement, at 6. It is clear that the two groups share the subject matter in the bolded language above. The Restriction Requirement stated that the "at least one processor" does not make a contribution over Kherani (US Patent No. 8,549,284). However, the Restriction Requirement did not explain how Kherani teaches "based on the first information corresponding to the ITS station and based on second information provided by a cellular network relating to the ITS station, misbehavior of the ITS station, the second information including location information acquired by the cellular network" ( claim 1 ), or "misbehavior of an intelligent transport system (ITS) station, the indication based on first information 
Examiner’s response to Argument: The Examiner respectfully disagrees with Applicants’ Argument 1, because the election of one single invention gives the Examiner a better visibility of the inventive concept, in order to draft a suggested Examiner's amendment. Furthermore, the features above mentioned are not shared between both groups of inventions; the groups of inventions listed in the Applicants' argument do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I requires at least the following features not required by Group II: detecting misbehavior of an ITS station, based on first received information of an ITS station, and based on second information provided by a cellular network including ITS location. On the other hand, Group II lacks unity with Group I, because Group II requires at least the following features not required by Group I: revoking a certificate of an intelligent transport system (ITS) station, in response to an indication of misbehavior of the (ITS) station.
The requirement is still deemed proper and is therefore made FINAL.


Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1: Claims 1-16, 23 include claims directed to a process or a machine, which are statutory categories (MPEP 2106); 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process including a judgment detecting, based on the first information corresponding to an ITS station and based on second information provided by a cellular network relating to the ITS station, misbehavior; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By requesting for a UE to send its location information as represented in Fig. 5 of the drawings, and comparing the location with an expected value, the invention provides a specific improvement over prior systems, resulting in an improved ITS network that is capable of identifying a "misbehaving" ITS eligible in step 2A.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-16, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
Regarding the following excerpt from the independent claims: “detecting, (...) based on second information provided by a cellular network relating to the ITS station, misbehavior...”, this phrase is vague, and renders the claims indefinite, because the requirement is ambiguous, having more than one reasonable interpretation alternatives: 
1. detecting, (...) based on second information provided by a cellular network, the second information relating to the ITS station, misbehavior... (recommended).
2. detecting, (...) based on second information provided by a cellular network, the cellular network relating to the ITS station, misbehavior...
Therefore, claims 1-16, 23 are ambiguous, and their metes and bounds are not clearly and precisely defined – all the remaining claims depend upon claims 1, 23, therefore they incorporate all limitations of claims 1, 23, and are therefore indefinite for the same reasons. For purposes of examination, the broadest reasonable interpretation is alternative 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02.aia    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56  to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C)  for any potential 35 U.S.C. 102(a)(2)  prior art against the later invention. 

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al (publication number 2015/0327208), hereinafter Qiu, and further in view of Park et al (publication number 2016/0140842), hereinafter Park, and further in view of Xu et al (international publication number WO2017/171784), hereinafter Xu.

Regarding claim 1, Qiu teaches a method (please refer to method steps represented in Qiu Fig. 1) comprising: 

    PNG
    media_image2.png
    513
    730
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    538
    713
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    607
    229
    media_image4.png
    Greyscale

receiving, by a system (system represented in Qiu Fig. 1; the element which "receives" as claimed is trusted location gateway 56 in Fig. 5, and Fig. 2 in more detail), first information corresponding to a mobile station (claimed "first information" received equates to Qiu Fig. 1 "location request" from enterprise server 60 to trusted location gateway 56, described in par 22, 33: the location request includes information that uniquely identifies the mobile device; claimed "first information" received also equates to Qiu Fig. 1 "measurement data" described in par 23, 24); and
detecting, by the system based on the first information corresponding to the mobile station (claimed "first information" received equates to Qiu Fig. 1 "location request" and "measurement data") and based on second information provided by a cellular network relating to the mobile station (claimed "second information" provided equates to Qiu Fig. 1 "measurement data" and "mobile device info" described in par 23, 24; "measurement data" includes location reported by the mobile device), misbehavior (claimed "detecting" misbehavior "based on" information provided or received, equates to Qiu Fig. 1 step of "determine location trust score" for the mobile device, performed by trusted location gateway 56 based in all information received by gateway 56 in Fig. 1 and described in Qiu par 25; Qiu par 26, 29, 36 teach trusted location gateway 56 performing one or more tests represented in Fig. 2, 6; therefore any of these tests meets claimed    "detecting" misbehavior "based on" information provided or received) of the mobile station ("misbehavior" equates to Qiu's deeming the location reported by the mobile device untrustworthy in par 26, if the location trust score is below a predetermined threshold, or if it does not pass, or is deemed untrustworthy, based on any of the tests in Qiu Fig. 2, 6), the second information including location information acquired by the cellular network (claimed "second information" provided and acquired equates to Qiu Fig. 1 "measurement data" and "mobile device info" described in par 23, 24; "measurement data" includes location reported by the mobile device; the arrows indicate that the information has been acquired as claimed).
Qiu does not explicitly teach the mobile station being an intelligent transport system (ITS) station; Qiu does not explicitly recite the term "misbehavior" in the claim.
Park teaches in a first embodiment (please refer to vehicle components represented in Park Fig. 2):

    PNG
    media_image5.png
    198
    407
    media_image5.png
    Greyscale

receiving, by a system, first information corresponding to an intelligent transport system (ITS) station (Park par 46 in reference to Fig. 2: the misbehaving vehicle detection module 103 monitors a message received at a period of millisecond; par 36: "intelligent traffic systems", therefore, Park's vehicle equates to claimed "ITS station"; Park's monitoring equates to claimed "receiving"); and 
detecting, by the system based on the first information corresponding to the ITS station, misbehavior of the ITS station (Park par 46 in reference to Fig. 2: when a location variation of a different vehicle which has transmitted the message is significantly changed compared with a time or a speed, the misbehaving vehicle detection module 103 detects the different vehicle as a misbehaving vehicle; in this embodiment the detection takes place in Park's vehicle).
Park teaches, in a second embodiment (please refer to Park Fig. 5): 

    PNG
    media_image6.png
    693
    992
    media_image6.png
    Greyscale

receiving, by a system, first information corresponding to an intelligent transport system (ITS) station (Park par 70, 71 in reference to Fig. 5: the misbehaving vehicle detection module 103 generates a misbehavior report message including an analysis result; the vehicle then transmits the misbehavior report message including a vehicle ID of the misbehaving vehicle to the server 200 and the traffic information center 300; claimed "first information" in the embodiment of Fig. 5 equates to Park's report message; Park par 36: "intelligent traffic systems", therefore, Park's vehicle equates to claimed "ITS station"); and 
Park par 72 in reference to Fig. 5: the server 200 verifies whether the vehicle indicated by the misbehavior report message is a misbehaving vehicle by analyzing the misbehavior report message received – therefore, the detection step takes place in Park's server).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu, by deploying Park's "intelligent traffic systems", Park's misbehaving vehicle detection module which monitors a message received in each vehicle; by  configuring the vehicle to generate a misbehavior report message including an analysis result, to then transmit the misbehavior report message including a vehicle ID of the misbehaving vehicle to the server and the traffic information center, enabling the server to verify whether the vehicle indicated by the misbehavior report message is a misbehaving vehicle by analyzing the misbehavior report message received, enabling the server to revoke the certificate of the misbehaving vehicle, and deploying Park's certificate authority 220 in Fig. 4B, as suggested by Park, in order to enable a vehicle to exchange information with another vehicle or an infrastructure, typically in order to prevent traffic accidents; to  prevent an erroneous or hacked certificate which can cause erroneous driving information to be transmitted to another vehicle or an infrastructure, and affect a control device of the corresponding vehicle, seriously threatening safety driving; and to establish various next-generation intelligent traffic systems in support of high speed communication between vehicles and communication between a vehicle and an infrastructure (Park par 3, 5, 36).
Qiu as modified does not explicitly recite the term "intelligent transport system (ITS)" in the claim.
Xu teaches an intelligent transport system (ITS) station (Xu Fig. 1 and par 48: FIG. 1 illustrates an example diagram of a ITS environment having four ITS-station (ITS-S) types).

    PNG
    media_image7.png
    611
    532
    media_image7.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu as modified, by deploying a ITS environment having different ITS-station (ITS-S) types, as suggested by Xu, in order to support transportation of goods and humans with information and communication technologies which enable to efficiently and safely use the transport infrastructure and transport means (e.g., cars, trains, planes, ships); in order to share information using wireless communications; in order to provide a large diversity of customer's services (Xu par 47).

Regarding claim 2, Qiu teaches wherein the detecting comprises comparing the first information and the second information (Qiu par 25: tests include comparing the cell-ID, the identifiers of the Wi-Fi, and the GPS data in the measurements; par 40: the GPS data test includes an analysis of the GPS satellites in view of the mobile device, as identified in the measurements, as compared to the location information; a retrieved list of satellites can be compared with the list of visible satellites recorded in the National Marine Electronics Association, NMEA records that can be included the measurement data collected at the mobile device; par 45: the location error test can compare the location characterized in the location information to a location corresponding to cell-IDs and/or SSIDs of Wi-Fi.RTM. routers).

Regarding claim 3, Qiu does not explicitly teach further comprising: responsive to determining misbehavior of the ITS station, causing revocation of a certificate of the ITS station.
Park teaches (please refer to Park Fig. 5): responsive to determining misbehavior of the ITS station (Park par 46 in reference to Fig. 2: the misbehaving vehicle detection module 103 detects the different vehicle as a misbehaving vehicle; Park par 72 in reference to Fig. 5: the server 200 verifies whether the vehicle indicated by the misbehavior report message is a misbehaving vehicle by analyzing the misbehavior report message received), causing (claimed "causing" is met by any step taking place after the detecting or verifying steps in the signalling diagram of Park Fig. 5) revocation of a certificate of the ITS station (Park par 73 in reference to Fig. 5: when server 200 verifies the vehicle indicated by the misbehavior report message to be a misbehaving vehicle, the server 200 revokes the certificate of the misbehaving vehicle).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu, by deploying Park's "intelligent traffic systems", Park's misbehaving vehicle detection module which monitors a message received in each vehicle; by  configuring the vehicle to generate a misbehavior report message including an analysis result, to then transmit the misbehavior report message including a vehicle ID of the misbehaving vehicle to the server and the traffic information center, enabling the server to verify whether the vehicle indicated by the misbehavior report message is a misbehaving vehicle by analyzing the misbehavior report message received, enabling the server to revoke the certificate of the misbehaving vehicle, and deploying Park's certificate authority 220 in Fig. 4B, as suggested by Park, in order to enable a vehicle to exchange information with another vehicle or an infrastructure, typically in order to prevent traffic accidents; to  prevent an erroneous or hacked certificate which can cause erroneous driving information to be transmitted to another vehicle or an infrastructure, and affect a control device of the corresponding vehicle, seriously threatening safety driving; and to establish various next-generation intelligent traffic systems in support of high speed communication between vehicles and communication between a vehicle and an infrastructure (Park par 3, 5, 36).

Regarding claim 4, Qiu teaches wherein the location information acquired by the cellular network comprises location information acquired (Qiu Fig. 1 and par 23, 24 "measurement data" includes location reported by the mobile device) by a Third Qiu par 4: Mobile Location Protocol (MLP) is an application-level protocol for receiving the position of Mobile Stations, based on location services defined by the third generation partner project, 3GPP).

Regarding claim 6, Qiu teaches wherein the location information comprises one or more of (alternative requirements) a Cell Identity, a location (Qiu Fig. 1 and par 23, 24 "measurement data" includes location reported by the mobile device), a speed, a velocity, and a direction corresponding to the ITS station.

Regarding claim 7, Qiu teaches wherein the first information (claimed "first information" received equates to Qiu Fig. 1 "location request" and "measurement data") relates to one or more of (alternative requirements) a location of the ITS station (Qiu Fig. 1 and par 23, 24 "measurement data" includes location reported by the mobile device), a motion indication of the ITS station, a traffic condition around the ITS station, an operational condition of the ITS station, and a warning relating to the ITS station.

Regarding claim 8, Qiu teaches wherein the first information (claimed "first information" received equates to Qiu Fig. 1 "location request" and "measurement data") is from a vehicle-to-everything (V2X) application server (Qiu Fig. 1, enterprise server 60).

Regarding claim 8, Qiu teaches wherein the first information (claimed "first information" received equates to Qiu Fig. 1 "location request" and "measurement data").
Qiu does not explicitly teach said first information being from a vehicle-to-everything (V2X) application server.
Park teaches wherein the first information (Park Fig. 5: server 200 transmits misbehavior report message, S511) is from a vehicle-to-everything (V2X) application server (Park Fig. 5 and par 2: "server of the V2X communication system").
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu, by deploying Park's server of the V2X communication system, which transmits a misbehavior report message, as suggested by Park, in order to enable a vehicle to exchange information with another vehicle or an infrastructure, typically in order to prevent traffic accidents; to  prevent an erroneous or hacked certificate which can cause erroneous driving information to be transmitted to another vehicle or an infrastructure, and affect a control device of the corresponding vehicle, seriously threatening safety driving; and to establish various next-generation intelligent traffic systems in support of high speed communication between vehicles and communication between a vehicle and an infrastructure (Park par 3, 5, 36).

Regarding claim 9, Qiu teaches further comprising: sending, by the system to the V2X application server, an information request that identifies the ITS station (Qiu par 22, 33: the location request includes information that uniquely identifies the mobile device), wherein the receiving the first information is responsive to the information request (claimed "first information" received equates to Qiu Fig. 1 "measurement data" described in par 23, 24, is responsive to the location request because "measurement data" in the signaling diagram takes place after the location request).

Regarding claim 10, Qiu does not explicitly teach further comprising: receiving, by the system from a certificate authority, a misbehavior request; and responsive to the detecting of the misbehavior of the ITS station, sending, by the system to the certificate authority, an indication of misbehavior of the ITS station, the indication of misbehavior responsive to the misbehavior request.
Park teaches further comprising: receiving, by the system from a certificate authority (Park discloses a certificate authority identified by numeral 220 Fig. 4B and par 65), a misbehavior request (Park par 38 in reference to Fig. 2: the vehicle receives a message including driving information of a nearby vehicle from the nearby vehicle – the received message equates to claimed "request"; Park par 40: the vehicle analyzes the message received from the nearby vehicle and detects a misbehaving vehicle); and responsive to the detecting of the misbehavior of the ITS station (Park Fig. 5 meets claimed "responsive" because the sending step 509 takes place after the misbehavior detection), sending, by the system to the certificate authority (Park Fig. 5: server 200 equates to claimed "certificate authority" because server 200 can revoke a certificate), an indication of misbehavior of the ITS station (Park par 54, 55 in reference to Fig. 2: the vehicle then creates a misbehavior report message including a vehicle ID of the misbehaving vehicle detected, and transmits the report to server 200), the indication of misbehavior responsive to the misbehavior request (Park Fig. 5 meets claimed "responsive", again, because the sending step 509 takes place after the requesting step 501).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu, by deploying Park's "intelligent traffic systems", Park's misbehaving vehicle detection module which monitors a message received in each vehicle; by  configuring the vehicle to generate a misbehavior report message including an analysis result, to then transmit the misbehavior report message including a vehicle ID of the misbehaving vehicle to the server and the traffic information center, enabling the server to verify whether the vehicle indicated by the misbehavior report message is a misbehaving vehicle by analyzing the misbehavior report message received, enabling the server to revoke the certificate of the misbehaving vehicle, and deploying Park's certificate authority 220 in Fig. 4B, as suggested by Park, in order to enable a vehicle to exchange information with another vehicle or an infrastructure, typically in order to prevent traffic accidents; to  prevent an erroneous or hacked certificate which can cause erroneous driving information to be transmitted to another vehicle or an infrastructure, and affect a control device of the corresponding vehicle, seriously threatening safety driving; and to establish various next-generation intelligent traffic systems in support of high speed communication between vehicles and communication between a vehicle and an infrastructure (Park par 3, 5, 36).

Regarding claim 11, Qiu teaches further comprising: sending, by the system, a location service request to the cellular network (Qiu par 22, 33: the location request includes information that uniquely identifies the mobile device) to request information of the ITS station (Qiu par 22: the enterprise server 60 provides a location request (labeled in FIG. 1 as "LOCATION REQUEST") for a physical location of the mobile device 52 to the Trusted Location gateway 56), wherein the second information provided by the cellular network is responsive to the location service request (claimed "second information" provided equates to Qiu Fig. 1 "measurement data" and "mobile device info" described in par 23, 24, and is responsive to the location request because "measurement data" in the signaling diagram takes place after the location request).

Regarding claim 23, Qiu teaches a misbehavior detection device (any device represented in Qiu Fig. 1; the closest match for the claim is trusted location gateway 56 in Fig. 5, and Fig. 2 in more detail), comprising: 
at least one processor (Qiu Fig. 2 processing unit 104) configured to: 
receive (the element which "receives" as claimed is trusted location gateway 56 in Fig. 5, and Fig. 2 in more detail) first information corresponding to a mobile station (claimed "first information" received equates to Qiu Fig. 1 "location request" from enterprise server 60 to trusted location gateway 56, described in par 22, 33: the location request includes information that uniquely identifies the mobile device; claimed "first information" received also equates to Qiu Fig. 1 "measurement data" described in par 23, 24); and 
claimed "first information" received equates to Qiu Fig. 1 "location request" and "measurement data") and based on second information provided by a cellular network relating to the mobile station (claimed "second information" provided equates to Qiu Fig. 1 "measurement data" and "mobile device info" described in par 23, 24; "measurement data" includes location reported by the mobile device), misbehavior (claimed "detecting" misbehavior "based on" information provided or received, equates to Qiu Fig. 1 step of "determine location trust score" for the mobile device, performed by trusted location gateway 56 based in all information received by gateway 56 in Fig. 1 and described in Qiu par 25; Qiu par 26, 29, 36 teach trusted location gateway 56 performing one or more tests represented in Fig. 2, 6; therefore any of these tests meets claimed    "detecting" misbehavior "based on" information provided or received) of the mobile station ("misbehavior" equates to Qiu's deeming the location reported by the mobile device untrustworthy in par 26, if the location trust score is below a predetermined threshold, or if it does not pass, or is deemed untrustworthy, based on any of the tests in Qiu Fig. 2, 6), the second information including location information acquired by the cellular network (claimed "second information" provided and acquired equates to Qiu Fig. 1 "measurement data" and "mobile device info" described in par 23, 24; "measurement data" includes location reported by the mobile device; the arrows indicate that the information has been acquired as claimed).
Qiu does not explicitly teach the mobile station being an intelligent transport system (ITS) station; Qiu does not explicitly recite the term "misbehavior" in the claim.
Park teaches in a first embodiment (please refer to vehicle components represented in Park Fig. 2):
receiving, by a system, first information corresponding to an intelligent transport system (ITS) station (Park par 46 in reference to Fig. 2: the misbehaving vehicle detection module 103 monitors a message received at a period of millisecond; par 36: "intelligent traffic systems", therefore, Park's vehicle equates to claimed "ITS station"; Park's monitoring equates to claimed "receiving"); and 
detecting, by the system based on the first information corresponding to the ITS station, misbehavior of the ITS station (Park par 46 in reference to Fig. 2: when a location variation of a different vehicle which has transmitted the message is significantly changed compared with a time or a speed, the misbehaving vehicle detection module 103 detects the different vehicle as a misbehaving vehicle; in this embodiment the detection takes place in Park's vehicle).
Park teaches, in a second embodiment (please refer to Park Fig. 5): 
receiving, by a system, first information corresponding to an intelligent transport system (ITS) station (Park par 70, 71 in reference to Fig. 5: the misbehaving vehicle detection module 103 generates a misbehavior report message including an analysis result; the vehicle then transmits the misbehavior report message including a vehicle ID of the misbehaving vehicle to the server 200 and the traffic information center 300; claimed "first information" in the embodiment of Fig. 5 equates to Park's report message; Park par 36: "intelligent traffic systems", therefore, Park's vehicle equates to claimed "ITS station"); and 
Park par 72 in reference to Fig. 5: the server 200 verifies whether the vehicle indicated by the misbehavior report message is a misbehaving vehicle by analyzing the misbehavior report message received – therefore, the detection step takes place in Park's server).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu, by deploying Park's "intelligent traffic systems", Park's misbehaving vehicle detection module which monitors a message received in each vehicle; by  configuring the vehicle to generate a misbehavior report message including an analysis result, to then transmit the misbehavior report message including a vehicle ID of the misbehaving vehicle to the server and the traffic information center, enabling the server to verify whether the vehicle indicated by the misbehavior report message is a misbehaving vehicle by analyzing the misbehavior report message received, enabling the server to revoke the certificate of the misbehaving vehicle, and deploying Park's certificate authority 220 in Fig. 4B, as suggested by Park, in order to enable a vehicle to exchange information with another vehicle or an infrastructure, typically in order to prevent traffic accidents; to  prevent an erroneous or hacked certificate which can cause erroneous driving information to be transmitted to another vehicle or an infrastructure, and affect a control device of the corresponding vehicle, seriously threatening safety driving; and to establish various next-generation intelligent traffic systems in support of high speed communication between vehicles and communication between a vehicle and an infrastructure (Park par 3, 5, 36).
Qiu as modified does not explicitly recite the term "intelligent transport system (ITS)" in the claim.
Xu teaches an intelligent transport system (ITS) station (Xu Fig. 1 and par 48: FIG. 1 illustrates an example diagram of a ITS environment having four ITS-station (ITS-S) types).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu as modified, by deploying a ITS environment having different ITS-station (ITS-S) types, as suggested by Xu, in order to support transportation of goods and humans with information and communication technologies which enable to efficiently and safely use the transport infrastructure and transport means (e.g., cars, trains, planes, ships); in order to share information using wireless communications; in order to provide a large diversity of customer's services (Xu par 47).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu, in view of Park, view of Xu, and further in view of Cho et al (publication number 2012/0196599), hereinafter Cho.

Regarding claim 5, Qiu teaches wherein the location information acquired by the cellular network (claimed "second information" provided and acquired equates to Qiu Fig. 1 "measurement data" and "mobile device info" described in par 23, 24; "measurement data" includes location reported by the mobile device; the arrows indicate that the information has been acquired as claimed).
Qiu as modified does not explicitly teach said information comprising location information acquired by a Location Services (LCS) process or (alternative requirements) location information acquired by a Mobility Management Entity (MME).
Cho teaches location information acquired by a Location Services (LCS) process or location information acquired by a Mobility Management Entity (MME, Cho Fig. 3 step 302 described in par 45: in step 302, the eNB transfers, to an MME, an E-UTRAN Cell Global Identity, ECGI, and a TAI corresponding to location information of the UE; par 12: Mobility Management Entity, MME).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu as modified, by enabling the eNB to transfer to a Mobility Management Entity, MME, an E-UTRAN Cell Global Identity, ECGI, and a TAI corresponding to location information of the UE, as suggested by Cho, in order to reduce network management costs through use of a simple mobility management method, in order for a terminal that is nearly immobile to not need to add most regions in the restriction list, which may be inconvenient, simplifying mobility management for UEs that are nearly immobile (Cho par 8, 9, 25).

Regarding claim 15, Qiu teaches wherein the second information provided by the cellular network (claimed "second information" provided equates to Qiu Fig. 1 "measurement data" and "mobile device info" described in par 23, 24; "measurement data" includes location reported by the mobile device, and includes "cell identifier (cell-ID) that identifies cellular towers communicating with the mobile device 52" disclosed in par 23).
Qiu as modified does not explicitly teach the cell identifier in the second information comprising a cell global identity.
Cho teaches a cell identifier in a second information comprising a cell global identity (Cho Fig. 3 step 302 described in par 45: in step 302, the eNB transfers, to an MME, an E-UTRAN Cell Global Identity, ECGI, and a TAI corresponding to location information of the UE; par 12: Mobility Management Entity, MME).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu as modified, by enabling the eNB to transfer to a Mobility Management Entity, MME, an E-UTRAN Cell Global Identity, ECGI, and a TAI corresponding to location information of the UE, as suggested by Cho, in order to reduce network management costs through use of a simple mobility management method, in order for a terminal that is nearly immobile to not need to add most regions in the restriction list, which may be inconvenient, simplifying mobility management for UEs that are nearly immobile (Cho par 8, 9, 25).

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu, in view of Park, view of Xu, and further in view of Chen et al (2012/0005742), hereinafter Chen.

Regarding claim 12, Qiu teaches wherein the first information (claimed "first information" received equates to Qiu Fig. 1 "location request" from enterprise server 60 to trusted location gateway 56, described in par 22, 33: the location request includes information that uniquely identifies the mobile device) comprises Qiu par 33: the location request can include, for example, information that uniquely identifies the mobile device, e.g., a telephone number, a network address, an International Mobile Subscriber Identity IMSI); and a different second identity used in the location service request (Qiu par 33 discloses several identities used in the location request: a telephone number, a network address, an International Mobile Subscriber Identity IMSI; therefore claimed "different second identity" is met).
Qiu as modified does not explicitly teach the method further comprising: mapping, by the system, the first identity to a different second identity used in the location service request.
Chen teaches mapping, by the system, the first identity to a different second identity used in the location service request (Chen par 31: the IMG 112 translates between the password and the user ID of the client device 132a and the digital certificate; IMG 112 maps the password and the user ID of the client device 132a with a digital certificate of the IMG 112, and allows the service manager 150 to perform the authentication).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu as modified, by mapping a password and a user ID of a client device with a digital certificate, as suggested by Chen, in order to identify a client device with security capability that is incompatible with a security capability of a service manager for receiving a service, enabling therefore a security process to take place between the client device and the service manager for allowing the client device to receive the service (Chen par 26).

Regarding claim 13, Qiu teaches wherein the second identity comprises one of: an identifier selected from among an Internet Protocol (IP) address, a Mobile Subscriber Integrated Services Digital Network Number (MSIDSN), International Mobile Subscriber Identity (IMSI, Qiu par 33: the location request can include, for example, information that uniquely identifies the mobile device, e.g., a telephone number, a network address, an International Mobile Subscriber Identity (IMSI)), and a Session Initiation Protocol Uniform Resource Identifier (SIP-URI), or a location service pseudonym useable to derive an identifier.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu, in view of Park, view of Xu, in view of Chen, and further in view of Kersey et al (Patent Number 8,452,956), hereinafter Kersey.

Regarding claim 14, Qiu as modified does not explicitly teach wherein the first identity comprises a certificate pseudonym.
Kersey teaches wherein the first identity comprises a certificate pseudonym (Kersey col 13 lines 25-30: the transparent proxy 32 then generates a pseudo-credential (certificate) to send to the server 16-1 so that it knows the identity of the client 14 on whose behalf the transparent proxy process 32 is proxying).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu as modified, by incorporating a transparent proxy which can generate a pseudo-credential as suggested by Kersey, in order to provide a secure connection between multiple nodes using data security mediums that provide differing levels of security, creating a secure connection between first and second nodes where a data communications device offloads much of the high level security overhead from the second node, freeing the second node so that the second node is now capable of performing other operations, e.g., more processing operations rather than security overhead operations, enabling therefore an alternate protocol to provide a suitable security level over the intranet while retaining more robust security on the untrusted public network side (Kersey col 4 lines 20-35, col 5 lines 35-40).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu, in view of Park, view of Xu, and further in view of Buckley et al (publication number 2015/0270975), hereinafter Buckley.

Regarding claim 16, Qiu does not explicitly teach further comprising: responsive to the determining misbehavior of the ITS station, sending, by the system to a certificate authority, an indication of misbehavior of the ITS station, wherein the certificate authority is identified, from among a plurality of certificate authorities, based on one of: an identifier of the certificate authority derived from a certificate in a message, or a recorded identifier of the certificate authority as recorded by the system in response to a request from the certificate authority.
Park teaches (please refer to vehicle components represented in Park Fig. 2): further comprising: responsive to the determining misbehavior of the ITS station (Park par 46 in reference to Fig. 2: when a location variation of a different vehicle which has transmitted the message is significantly changed compared with a time or a speed, the misbehaving vehicle detection module 103 detects the different vehicle as a misbehaving vehicle), sending, by the system to a certificate authority, an indication of misbehavior of the ITS station (Park par 54, 55 in reference to Fig. 2: the vehicle then creates a misbehavior report message including a vehicle ID of the misbehaving vehicle detected, and transmits the report to server 200), wherein the certificate authority is identified based on an identifier (Park Fig. 5: server 200 is identified by numeral 200; server 200 equates to claimed "certificate authority" because server 200 can revoke a certificate; Park also discloses a certificate authority identified by numeral 220 Fig. 4B and par 65).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu, by deploying Park's "intelligent traffic systems", Park's misbehaving vehicle detection module which monitors a message received in each vehicle; by  configuring the vehicle to generate a misbehavior report message including an analysis result, to then transmit the misbehavior report message including a vehicle ID of the misbehaving vehicle to the server and the traffic information center, enabling the server to verify whether the vehicle indicated by the misbehavior report message is a misbehaving vehicle by analyzing the misbehavior report message received, enabling the server to revoke the certificate of the misbehaving vehicle, and deploying Park's certificate authority 220 in Fig. 4B, as suggested by Park, in order to enable a vehicle to exchange information with another vehicle or an infrastructure, typically in order to prevent traffic accidents; to  prevent an erroneous or hacked certificate which can cause erroneous driving information to be transmitted to another vehicle or an infrastructure, and affect a control device of the corresponding vehicle, seriously threatening safety driving; and to establish various next-generation intelligent traffic systems in support of high speed communication between vehicles and communication between a vehicle and an infrastructure (Park par 3, 5, 36).
Qiu as modified does not explicitly teach wherein the certificate authority is identified, from among a plurality of certificate authorities, based on one of: an identifier of the certificate authority derived from a certificate in a message, or a recorded identifier of the certificate authority as recorded by the system in response to a request from the certificate authority.
Buckley teaches wherein the certificate authority is identified, from among a plurality of certificate authorities (Buckley par 52: the communication system 100 can include additional certificate authority servers), based on one of: an identifier of the certificate authority derived from (Buckley par 22: processing the indication to obtain the certificate authority identity) a certificate in a message (Buckley par 21: receiving the notification, the notification containing a message, a counter value, a signature, and an indication of a signer), or a recorded identifier of the certificate authority as recorded by the system in response to a request from the certificate authority.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Qiu as modified, by receiving a notification, the notification containing a message, a counter as suggested by Buckley, because communication networks should be designed to ensure that the security and latency requirements for these messages are satisfied while ensuring minimal bandwidth overhead and minimal resource consumption both in the core network and in the radio interface; in order to ensure that legacy communication devices on the network are able to process notifications, so as to avoid liability caused due to users of such legacy devices not being aware of notifications (Buckley par 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/RONALD EISNER/
Primary Examiner, Art Unit 2644